Per Curiam.
The plaintiff brought this suit to recover compensation for injuries received by him in a collision between an automobile in which he was riding and a truck of the defendant company. The trial resulted in a verdict in favor of the plaintiff; the award of the jury being $10,00.0.
The first contention made before us is that the finding of the jury on the question of the liability of the defendant was against the weight of the evidence. Our examination of the proofs sent up with the rule leads to the conclusion that the jury was justified in its finding upon this point.
*1014Next, it is contended that the trial court erred in several respects in its charge to the jury. We have examined those portions of the charge which were made the subject of exception and find no eror in them.
Lastly, it is argued that the verdict is grossly excessive. This contention is so clearly justified by the proofs in the case that we conclude the verdict should be set aside for this reason and the case sent back for a new trial on the question of damages only. It will be so ordered.